* Headnote 1. Contracts, 13 C.J., Section 249; Right to rely upon representations made to effect contract as a basis for a charge of fraud, see note in 37 L.R.A. 598; 6 R.C.L., p. 633; 2 R.C.L. Supp., p. 170.
The appellant sued the appellee for a balance due for jewelry sold and delivered by it to the appellee on a written contract therefor. The appellee's defense is that the contract signed by him is materially different from what he thought it was when he signed it. The evidence introduced by him in support of this contention is to the effect that an agent of the appellant called on him at his place of business and solicited permission for the appellant to ship jewelry on consignment to be paid for when delivered, to which he agreed, and told *Page 585 
the agent to make selection of the jewelry for him. The contract was then reduced to writing by the appellant's agent, was handed by him to the appellee, who signed it without reading it or having it read to him. When the contract was handed to the appellee he stated to the appellant's agent that he did not have time to read it, and was told by the agent that he "need not look over it." The court below refused a request by the appellant to direct the jury to return a verdict in its favor and erred in so doing.
A person cannot avoid a written contract which he has entered into on the ground that he did not read it or have it read to him, and that he supposed its terms were different, unless he was induced not to read it or have it read to him by fraudulent representations made to him by the other party, on which he was entitled to rely. 13 C.J. 370, et seq.; note to Spitze v. B. O.R.R. Co., 32 Am. St. Rep. 385.
Reversed and judgment here for the appellant.
Reversed.